Citation Nr: 0634960	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence of record indicates that the 
veteran's service-connected disabilities have not rendered 
him unemployable under VA guidelines.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, and 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in September 2003, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to a TDIU.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2006).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

The RO requested from the veteran medical or lay evidence 
describing the severity of his service-connected 
disabilities, or enough information about relevant records so 
that VA could obtain them on his behalf.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

Here, the RO fulfilled the notice requirement with respect to 
the disability rating element by providing the criteria for a 
TDIU.  The RO failed, however, to notify the veteran of what 
evidence was necessary to establish an effective date if, in 
fact, a TDIU rating was granted.  Despite the inadequate 
notice of this element, the Board finds no prejudice in 
proceeding with issuing a final decision.  For reasons 
explained more fully below, the preponderance of the evidence 
is against the appellant's claim for a TDIU and any questions 
as to the appropriate effective date to be assigned are 
rendered moot. 

With regard to the timing of the notice, the Board notes that 
the notice was provided after the July 2001 rating decision 
on appeal.  Nevertheless, the case was reconsidered by a 
Decision Review Officer (DRO) in March 2004 and a statement 
of the case (SOC) was issued.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Any 
defects with respect to the timing of the original notice 
resulted in harmless error.  

With respect to VA's duty to assist, the RO provided the 
veteran with VA examinations to determine the current 
severity of his service-connected disabilities.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.

Legal Criteria and Analysis      
                                                                               
The veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities and therefore, is entitled to a TDIU.  The Board 
disagrees with this claim.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  

Here, the veteran is service-connected for chondromalacia of 
the left knee, evaluated as 10 percent disabling; 
osteochondroma of the right femur, evaluated as 10 percent 
disabling; and irregular right leaf of diaphragm, evaluated 
as 30 percent disabling.  The veteran's overall combined 
disability rating is 40 percent.  38 C.F.R. § 4.25 (2006).  
Based on these ratings, the veteran is not entitled to a TDIU 
on a schedular basis; no single disability is ratable at 40 
percent or more and the combined rating is less than 70 
percent.  

Even though a veteran does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. § 
4.16(a), VA may rate a veteran totally disabled on an extra-
schedular basis.  38 C.F.R. § 4.16(b) (2006).  Rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities but who fail to meet the percentage requirements 
set forth in 38 C.F.R. § 4.16(a).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b) (2006).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an extra-
schedular basis, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Board concludes that a TDIU on an extra-schedular 
evaluation is not warranted.  Employment records from the 
veteran's last job show that he was terminated in March 2001 
for excessive absenteeism.  The veteran contends that he 
missed so much work because he was always sick.  The 
employment records show that he missed eight days of work 
within his first 30 days on the job.  On three of those days, 
he failed to notify his employer that he would not be 
reporting to work, and on one of those days he failed to show 
for "personal business."  These records, by themselves, do 
not show that the veteran is unable to perform the acts 
necessary of his employment because of his service-connected 
disabilities.  

In the veteran's application for increased compensation based 
on unemployability, received in May 2001, the veteran claimed 
that his service-connected disabilities were so severe that 
they prevented him from getting out of bed.  The medical 
evidence, however, does not support the veteran's contention 
regarding the severity of his disabilities.  The veteran was 
provided with two VA examinations during the course of the 
appeal to determine the severity of his service-connected 
disabilities.  Nothing in the examination reports indicate 
that these disabilities render him totally unemployable.  

In a report of a VA joints examination, dated in December 
2003, the examiner reported that the veteran had worked 
approximately one month earlier.  The veteran complained of 
bilateral knee pain, stiffness, locking, and giving-away.  
The examiner noted that the veteran had a stiff knee gait.  
The examiner noted that the veteran could flex his knee to 
130 degrees on the left and to 105 degrees on the right.  The 
veteran had considerable patellar laxities bilaterally.  The 
examiner's impression was stable osteochondroma of the right 
distal femur and mild tricompartmental narrowing consistent 
with degenerative changes of both knees.  

In a report of a VA respiratory examination, the examiner 
determined that lungs were clear to auscultation; a cardiac 
examination was unremarkable.  The veteran complained of 
shortness of breath, but the VA examiner stated that it did 
not appear to be a limiting factor.  There was no peripheral 
edema detected.  An x-ray showed a mass in the right lower 
lobe and granuloma in the right thorax; this was unchanged 
since the last x-rays were taken.  A pulmonary function test 
revealed no obstructive or restrictive disease.  Spirometry 
and lung volumes were normal.  Flow curve was flattened and 
suggestive of variable extrathoracic obstruction, though lung 
volumes did not support that according to the examiner. 

The examination reports suggest that while the veteran's 
disabilities may present some challenges, they are not so 
severe as to render him incapable of performing any physical 
acts necessary for employment.  Van Hoose, 4 Vet. App. at 
363.  The veteran's left knee and right femur disabilities do 
not prevent him from walking, and the breathing difficulty he 
attributes to his lung disability does not limit his physical 
capacity.  To the extent that the veteran's service-connected 
disabilities interfere with his employability, the currently 
assigned ratings adequately contemplate such interference, 
and there is no evidentiary basis in the record for higher 
ratings on an extra-schedular basis.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006) for 
assignment of an extra-schedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

The claim for a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


